    Case 1:17-cv-03370-AT-RDC Document 33-1 Filed 10/03/18 Page 1 of 78

                                                                    FILED IN CLERK'S OFFICE
                                                                         U.S.D.C. - Gainesville

                                                                           OCT -32018
                                                                   JAMMHATTEN, Clerk
                                                                   By:
                                                                                      Deputy Clerk
              IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION

TRACI ST. CLAIRE,          )
                           )
      Plaintiff,           )
                           )              CIVIL ACTION NUMBER:
v.                         )
                           )              NO. 1:17-cv-03370-AT-JFK
DITECH FINANCIAL LLC,      )
f/k/a GREEN TREE SERVICING,)
LLC,                       )
FEDERAL NATIONAL           )
MORTGAGE ASSOCIATION,      )
DOE DEFENDANTS 1-50        )
                           )
                           )              JURY TRIAL DEMANDED
            Defendant.     )
                           )


     PLANTIFF'S FIRST AMENDED COMPLAINT FOR DAMAGES

      COMES NOW, the Plaintiff Traci St. Claire, pro se, and amends her

Complaint for Damages by substituting portions, amending portions, and

supplementing portions of the original complaint, and for joinder of Additional

Defendants, Federal National Mortgage Association ("Fannie Mae'), and shows the

Court the following:




                                 Page 1 of 78
    Case 1:17-cv-03370-AT-RDC Document 33-1 Filed 10/03/18 Page 2 of 78




                         PRELIMINARY STATEMENT

      The Real Estate Settlement Procedures Act (Regulation X) ("RESPA") was

amended in part to provide consumers protection from the abusive practices rampant

within the loan servicing industry. "Given the nature of their activities, servicers can

have a direct and profound impact on borrowers." See Mortgage Servicing Rules

under RESPA (Regulation X), 78 Fed. Reg. 10696, 10699 (Feb. 14, 2013) (codified

at 12 C.F.R. pt. 1024) ("Regulation X Amendments").

      When a homeowner is forced to file a lawsuit in order to compel a mortgage

servicer to comply with its statutory and regulatory duties under RESPA, something

is seriously wrong with the system. When a servicer will essentially commit fraud

in order to cover up its non-compliance with its statutory, regulatory, and contractual

duties because it believes it can, and often does get away with it, the system is

inherently broken.

       These acts of non-compliance by mortgage servicers are nothing more than a

numbers game. In this case as in others, put into perspective with the potential

outcome, it's obvious that for many servicers, gambling pays. Many courts have

stated that the law in regards to RESPA is sparse and the expansions under

Regulation X are still relatively new. In addition, the proper application of these




                                     Page 2 of 78
    Case 1:17-cv-03370-AT-RDC Document 33-1 Filed 10/03/18 Page 3 of 78




statutes can be confusing to plaintiffs and their counsel. As such, plaintiffs may be

inadequately represented if they can find representation at all.

      I, representing the average borrower and between the dates of December 6,

2013 and June 13, 2016, made no less than nineteen phone calls, sent two faxes, one

letter, six messages through Ditech 's website, and contacted no less than five outside

agencies including Fannie Mae, for assistance in the attempt to get information,

documents and to correct errors on my loan before I realized the potential for relief

available to borrowers under RESPA, specifically 12 US.C. § 2605(e), 12

US.C.§1024.35 and 12 US.C.§1024.36.

      Even after the commencement of this action Defendant Ditech continues to

violate its contractual, statutory and regulatory obligations and RESPA, revealing its

reckless disregard for the statute, consumer rights, and this court.

                          VENUE AND JURISDICTION

                                           1.

      Plaintiff is a resident of the state of Georgia.

                                           2.

      Ditech Financial LLC ("Ditech"), formerly known as Green Tree Servicing

LLC ("Green Tree") is a foreign corporation doing business in Georgia with its




                                     Page 3 of 78
    Case 1:17-cv-03370-AT-RDC Document 33-1 Filed 10/03/18 Page 4 of 78




Registered Agent for service of process being C.T. Corporation System, 289 S.

Culver Street, Gwinnett County, Lawrenceville, GA, 30046-4805

                                          3.

      The Federal Home Mortgage Association (Fannie Mae") is a government-

sponsored enterprise located at 3900 Wisconsin Avenue, NW, Washington, D.C.

20016.

                                          4.

      Fannie Mae is and remains the principal over its agent, Ditech, regarding the

servicing of Plaintiff's loan.

                                          5.

      Doe Defendant is a Mortgage Insurance Company.

                                          6.

      Doe Defendant is a Reinsurance or Insurance Company.

                                          7.

      Jurisdiction is proper under 28 U.S.C. § 1331 in that three of the counts within

this complaint involves a federal question.

                                          8.

      Venue is proper in this district under 28 U.S.C. § 1391(a)(2) and 28 U.S.C. §

1391(6)(2) in that all of the events and omissions giving rise to these claims occurred


                                    Page 4 of 78
     Case 1:17-cv-03370-AT-RDC Document 33-1 Filed 10/03/18 Page 5 of 78




in this district.

                           FACTUAL ALLEGATIONS

                                          9.

       Plaintiff refinanced her home through Countrywide Financial in 2007.

                                          10.

       To memorialize the mortgage loan, Plaintiff signed a Note and Deed of Trust.

This mortgage loan transaction is a "residential mortgage transaction" under 12

U.S.C. § 4901(15). See the Note and Deed of Trust dated June 22, 2007 attached

hereto as Exhibit A.

                                          11.

       Included as part of the Note and Deed of Trust is a "Mortgage Insurance

Disclosure" which states "If you have a fixed-rate loan, you will receive a disclosure

at loan closing showing you when your loan is scheduled to reach 80% and 78% of

the original value of the property. If you have an adjustable-rate loan, the lender will

notift you when your loan is scheduled to reach 80% and 78% of the original value

of the property, since these dates will change due to changes in the amortization

schedule resulting from interest rate changes on your loan." See Exhibit A page 73.

Ditech did not disclose, thereby breaching the terms of the Note and Deed of Trust.




                                     Page 5 of 78
       Case 1:17-cv-03370-AT-RDC Document 33-1 Filed 10/03/18 Page 6 of 78




                                         12.

        Also included the Note and Deed of Trust is a "Special Reinsurance

Disclosure." This form discloses the existence of a reinsurance company owned by

or affiliated with lender, provides borrowers with information regarding lender's

reinsurance treaties with mortgage insurance companies, and provides the borrower

with the option to "opt out" of having their mortgage insurance ("MI") included in

any reassurance arrangement. See Exhibit A page 78. Ditech did not disclose this

information to me, thereby breaching the terms of Note and Deed of Trust.

                                          13.

        The terms of this residential mortgage transaction required that the Plaintiff

pay for Private Mortgage Insurance ("PMI"), which must be administered in

accordance with the Homeowner's Protection Act ("HPA"). 12 U.S.C. §§ 4901 et

seq.

                                          14.

         When the residential mortgage transaction was consummated in June 2007,

the automatic termination date for PMI was listed on the PMI disclosure document

provided at the real estate settlement closing as June 1, 2016.




                                     Page 6 of 78
    Case 1:17-cv-03370-AT-RDC Document 33-1 Filed 10/03/18 Page 7 of 78




                                          15.

        June 1, 2016 was the original automatic termination date because that was the

date on which the remaining unpaid principal balance was scheduled to

automatically fall below 78% of the original value of the loan. 12 U.S.C. §

4901(18)(A).

                                          16.

        The "original value" of a residential mortgage transaction is the lesser of the

sales price of the property securing the mortgage, as reflected in the contract, or the

appraised value at the time at which the subject residential mortgage transaction was

consummated. 12 U.S.C. § 4901(12).

                                          17.

        The appraised value at the time of the purchase was $166,000. In the case of

a refinance, the statute requires use of the appraised value as the original value.

                                          18.

        Seventy-eight percent (78%) of $166,000 is $129,480.

                                          19.

        Bank of America Corporation purchased Countrywide Financial in July of

2008.




                                      Page 7 of 78
    Case 1:17-cv-03370-AT-RDC Document 33-1 Filed 10/03/18 Page 8 of 78




                                        20.

      In May 2010, Bank of America ("BOA") agreed to modify the terms of the

original loan, adjusting the principal and interest rate. Attached as Exhibit B is a

copy of the Home Affordable Modification Agreement ("HAMP").

                                        21.

      In addition to the principal and interest adjustments, the modified terms and

conditions of the residential mortgage transaction included that the loan was no

longer a fixed rate, but instead became a step rate or adjustable rate loan, pursuant

to the definition of adjustable rate found in the HPA 12 U.S.C. § 4901(1) ("a

residential mortgage that has an interest rate that is subject to change."). No other

terms were modified.

                                        22.

      Under the HPA when a loan is an adjustable rate loan, the automatic

termination date is determined by the "amortization schedule then in effect." 12

U.S.C. § 4901(18)(B).

                                         23.

      In particular, PMI shall automatically terminate for adjustable rate loans on

"the date on which the principal balance of the mortgage based solely on the

amortization schedule then in effect for that mortgage, and irrespective of the


                                    Page 8 of 78
    Case 1:17-cv-03370-AT-RDC Document 33-1 Filed 10/03/18 Page 9 of 78




outstanding balance for that mortgage on that date, is first scheduled to reach 78

percent of the original value of the property securing the loan." 12 U.S.C. §

4901(18)(B).

                                         24.

      12 U.S.C. § 4901(6) defines the term "then in effect" to mean "with respect

to an adjustable rate mortgage, a schedule established at the time at which the

residential mortgage transaction is consummated or, if such schedule has been

changed or recalculated, is the most recent schedule under the terms of the note or

mortgage" (emphasis added).

                                         25.

      Also, under the HPA, "The term 'original value', with respect to a residential

mortgage transaction, means the lesser of the sales price of the property securing the

mortgage, as reflected in the contract, or the appraised value at the time at which the

subject residential mortgage transaction was consummated. In the case of a

residential mortgage transaction for refinancing the principal residence of the

mortgagor, such term means only the appraised value relied upon by the mortgagee

to approve the refinance transaction." 12 U.S.C. § 4901(12) (emphasis added).

                                         26.

      On or around July 2013, Green Tree purchased the servicing rights of the loan.


                                     Page 9 of 78
   Case 1:17-cv-03370-AT-RDC Document 33-1 Filed 10/03/18 Page 10 of 78




                                          27.

      Fannie Mae's Servicing/Selling Guide requires that servicers "comply with,

all federal, state, and local laws (e.g., statutes, regulations, ordinances, directives,

codes, administrative rules and orders that have the effect of law, and judicial rulings

and opinions) that apply to..." available at:

https://www.fa nni emae.corn/content/guide/selling/a3/2/0 1.htm I

                                          28.

      On or around December 2013, I called Green Tree and it declined to provide

the date that my loan would reach 78% loan to value ("LTV") and instead told me

that I could request an amortization schedule to assist me in figuring this out on my

own. Essentially, Green Tree failed to disclose information it was under contract to

provide.

                                          29.

      On or about December 30, 2013, Green Tree provided an amortization

schedule which showed that the principal balance of my mortgage was scheduled to

fall below the 78% threshold — $129,280 — with the September 1, 2015 payment.

                                          30.

      On January 1, 2015, Green Tree applied a HAMP "Pay for Performance"

incentive payment in the amount of $1000 thus changing the amortization "then in


                                    Page 10 of 78
    Case 1:17-cv-03370-AT-RDC Document 33-1 Filed 10/03/18 Page 11 of 78




effect."

                                         31.

      On April 1, 2015, the interest rate on the loan stepped up from 3.75000% to

4.75000% once again creating a new amortization schedule "then in effect." See

also the HAMP Modification Agreement showing the effective dates of the step rate

change at Section 3. C.

                                         32.

      Thus, pursuant to the new terms and conditions of the modified loan and the

dictates of the Homeowner's Protection Act, the requirement that I pay PMI every

month was required to automatically terminate on April 1, 2015.

                                         33.

      On or around April 2015, Green Tree Paid $63 million to settle "Federal Trade

Commission and Consumer Financial Protection Bureau charges that it harmed

homeowners with illegal loan servicing and debt collection practices."

https://www.ftc.govinews-ev ents/press-releases/2015/04/national-mortgage-

servicing-company-wi ll-pay-63-mil li on-settle.

                                         34.

      Sometime in 2014 or 2015, I became aware of my eligibility to earn an

additional $5000 incentive payment and to re-amortize "recast" my loan through


                                    Page 11 of 78
   Case 1:17-cv-03370-AT-RDC Document 33-1 Filed 10/03/18 Page 12 of 78




The Making Home Affordable Program in an online article from Housingwire. The

article reads "While the housing sector has strengthened in recent years, there are

still many homeowners struggling to make their mortgage payments," said Secretary

of the Treasury Jacob Lew. The article continues with "The changes we are

announcing today offer meaningful incentives for borrowers to stay current in their

modifications, increase their opportunity to build equity in their homes, and provide

vital safety nets for those facing greater financial strains."

      Also within the article is "In addition to the additional $5,000 for

homeowners, the new HAMP guidelines include offering some homeowners an

opportunity to re-amortize the reduced mortgage balance, which would lower their

monthly payment." (emphasis added).

      haps://www.hous ngwire.com/arti el es/32251 -treasury-announces-hamp-

changes.

                                          35.

      Indeed and pursuant to the MHA HAMF' Guidelines, Fannie Mae's Lender

Letter LL-2015-01 entitled "Notification of Future Updates to Borrower Pay for

Performance' Incentives for a Fannie Mae HAMP Modification" dated January 29,

2015 ("Lender Letter"), outlined the extended borrower "pay for performance"

incentive for one year and added an incentive of $5,000 in connection with the sixth


                                     Page 12 of 78
   Case 1:17-cv-03370-AT-RDC Document 33-1 Filed 10/03/18 Page 13 of 78




anniversary of the Trial Period Plan effective date. Attached as Exhibit C.

                                        36.

      Lender Letter LL-2015-01 is part of the Fannie Mae's overall servicing

guide. (emphasis added). "The policy changes in this Lender Letter will be

reflected in the April 2015 update of the Servicing Guide" (emphasis added).

https://www.fanniemae.com/content/gu ide/svc121615.pcif

                                         37.

      On or around July 22, 2015 I called Green Tree to confirm its receipt of Form

720. See Exhibit C referencing Form 720 requirements.

                                         38.

      On August 29, 2015, I sent a letter via fax to then Green Tree and put it on

notice that based on the HPA and the amortization schedule provided to me on

December 30, 2013, I had determined that my loan was scheduled to reach 78% of

the home's original value on September 1, 2015. Attached as Exhibit D is the August

29, 2015 letter with Appraisal.

                                         39.

      Effective August 31, 2015, Green Tree merged with Ditech Mortgage Corp.

to form Ditech Financial LLC ("Ditech").




                                   Page 13 of 78
   Case 1:17-cv-03370-AT-RDC Document 33-1 Filed 10/03/18 Page 14 of 78




                                       40.

       On September 1, 2015 and through Ditech's website, I sent this message "I

called on 8/28/15 and the customer service representative was rude and

condescending. My message is concerning PMI removal. Please update the amount

due on my loan immediately as I'm no longer required to pay PML" Ditech never

responded.

                                       41.

       On or around September 8, 2015, I received a letter from Ditech's Escrow

Department dated September 3, 2015 regarding "FNMA MI Notice of Denial of

Cancellation/Termination of Private Mortgage Insurance ("PMI")." This letter stated

the reason for the denial was that my actual LTV was 87.12%. No other information

as to how that LTV was calculated was provided.

                                        42.

       On or around September 8, 2015, I called Ditech to speak to someone about

PMI.

                                        43.

       On September 9, 2015, I sent letter via fax to Ditech's Escrow Department.

This letter advises that Ditech is not using the original value of $166,000 to




                                  Page 14 of 78
   Case 1:17-cv-03370-AT-RDC Document 33-1 Filed 10/03/18 Page 15 of 78




determine the automatic termination date at 78% LTV of PMI. Attached as Exhibit

E is the September 9, 2015 letter.

                                         44.

      On September 15, 2015, in a case that is almost identical to mine, and in

response to Ditech's motion for summary judgment, the Honorable Chief Judge Gina

M. Groh opined that Ditech had violated the HPA when it used a value other than

the original value to determine the automatic termination date at 78% LTV of

Plaintiff's modified loan. Judge Groh also advised Ditech that "Plaintiff's step-rate

loan is an adjustable rate mortgage, as it has an interest rate that is subject to

change (even if the date of each change is predetermined). The applicable definition

of "termination date" is therefore found in § 4901(18)(B) (emphasis added). See Curt

Rice v. Green Tree Servicing, LLC, Civil Action No: 3:14-CV-93.

                                         45.

      On September 15, 2015, I again called Defendant Ditech regarding PMI.

                                         46.

       On September 15, 2015, I filed a complaint with the Better Business Bureau

("BBB") alleging violations of the HPA for failure to terminate my PMI when my

loan reached 78% LTV. Attached as Exhibit F is Plaintiff's BBB complaint.




                                     Page 15 of 78
   Case 1:17-cv-03370-AT-RDC Document 33-1 Filed 10/03/18 Page 16 of 78




                                       47.

      The complaint is a qualified written request ("QWR") under RESPA 12

U.S.C. § 2605(e).

                                       48.

      The BBB, acting as agent to the borrower under 12 C.F.R. § 1024.35(a), sent

the complaint to Ditech, who forwarded it to the appropriate department for review.

                                       49.

      On September 21,2015, Ditech responded through the BBB that my LTV was

86.91%, that my original value was $146,292 and that the date PMI would

automatically terminate at 78% LTV is 8/1/2020. Ditech followed up its response

with a letter also dated September 21, 2015. This letter was sent through the U.S.

Mail. See again Exhibit G.

                                        50.

      The letter was signed by Shea Anderson, Customer Service Correspondence

Supervisor.

                                        51.

   Listed on Ditech's September 21, 2015 correspondence as the return address:

                         Ditech Financial LLC
                         1400 Turbine Dr.
                         PO Box 6172
                         Rapid City, South Dakota 57709-6172

                                  Page 16 of 78
   Case 1:17-cv-03370-AT-RDC Document 33-1 Filed 10/03/18 Page 17 of 78




                                       52.

      Ditech's address for receiving QWRs is at the same location however there is

a one digit difference between the PO Box address:

                         Ditech Financial LLC
                         1400 Turbine Dr.
                         PO Box 6176
                         Rapid City, South Dakota 57709-6176

                                       53.

      Ms. Anderson, while under the employ of Ditech, made a false statement of

material fact regarding the LTV and automatic termination date of PMI on my loan.

                                       54.

      On September 24, 2015, I filed a complaint with Consumer Financial

Protection Bureau ("CFPB") alleging violations of the HPA for failure to terminate

my PMI when my loan reached 78% LTV.

                                       55.

      On September 26, 2015 through the BBB, I attempted to explain to Ditech

that the HAMP Modification Agreement didn't modify the original value of the loan.

See Exhibit G.




                                  Page 17 of 78
   Case 1:17-cv-03370-AT-RDC Document 33-1 Filed 10/03/18 Page 18 of 78




                                         56.

      On October 1, 2015, Defendant Ditech responded through the BBB that in

other words, that the modification changed the original value from $166,000 to

$146,292. Attached to its response was a document referred to as Data Elements and

an amortization schedule based on the HAMP Modification Agreement. Ditech

followed up its response with a letter also dated October 1, 2015. This letter was sent

through the U.S. Mail. See again Exhibit G.

                                         57.

      On October 3, 2015, I again attempt to explain to Ditech in other words, that

the HAMP Modification Agreement did not change the original value of the loan. I

also asked why the amortization schedule sent through the BBB was different than

the one sent to me by Green Tree in December of 2013. See again Exhibit G.

                                          58.

      On October 9, 2015, Defendant Ditech responded through the BBB among

other things, that "We are assuming the amortization schedule that Ms. St. Claire

referenced in her letter was the one provided when the loan originated." Ditech

followed up its response with a letter also dated October 9, 2015. This letter was sent

through the U.S. Mail. See again Exhibit G.




                                    Page 18 of 78
   Case 1:17-cv-03370-AT-RDC Document 33-1 Filed 10/03/18 Page 19 of 78




                                        59.

      Shea Anderson did not review the documentation provided to her and thereby

failed to investigate or correct this error and violated both provisions of 12 C.F.R.

§1024.35(e).

                                        60.

      On November 13, 2015, Defendant Ditech's legal department responded to

the CFPB complaint that "Ditech previously received correspondence from the

Better Business Bureau regarding the same issues raised in this complaint filed with

the CFPB. It further stated that "Ditech has not received any additional or new

information that would alter our prior response." Ditech followed up its response

with a letter also dated November 13, 2015. This letter was sent through the U.S.

Mail. The CFPB closed the case. Attached as Exhibit G is Ditech's November 13,

2015 Letter.

                                         61.

      Ditech's paralegal, Cindy Leete, made a false statement of material fact

regarding the LTV and automatic termination date of PMI on my loan and that it had

not received any additional or new information.




                                   Page 19 of 78
   Case 1:17-cv-03370-AT-RDC Document 33-1 Filed 10/03/18 Page 20 of 78




                                         62.

      Despite Rice v. Green Tree, Defendant Ditech continued to violate the HPA

and its employees and its own legal department falsely and materially represented

that it had not received any information that would change its previous responses.

                                         63.

      On December 4, 2015, I called Defendant Ditech to discuss my issue with

PMI and requested a payment history. Ditech never sent the payment history.

                                         64.

      On December 17, 2015, I called Ditech to inquire about form 720, related to

the re-amortization or "recast" of my loan.

                                         65.

      On December 18, 2015, I submitted a complaint through Making Home

Affordable ("MHA") regarding my incentive payment and PMI removal dates.

                                         66.

      The sixth year anniversary of the Trial Period Plan effective date was January

1, 2015 and as such, I thought that I should have received the offer to recast my loan.

                                         67.

      My loan was in good standing in accordance with the guidelines provided by

Fannie Mae.


                                    Page 20 of 78
   Case 1:17-cv-03370-AT-RDC Document 33-1 Filed 10/03/18 Page 21 of 78




                                         68.

      On January 21, 2016 and through Ditech's website, I sent a message inquiring

about the status of my incentive payment. Ditech never responded.

                                         69.

      On January 22, 2016, I received a letter from Ditech in response to my Making

Home Affordable complaint. In its response, Ditech falsely states that "The $5,000

principal balance reduction payment will be payable the month after the sixth

anniversary of the month in which the HAIM? trial period plan effective date

occurred, or when the payment is received by us from the U.S Treasury (whichever

is later)..." Attached as Exhibit H is Ditech's January 22, 2016 letter.

                                         70.

      The six year Borrower Pay-For-Performance payment was in fact to be "Paid

as principal reduction in the sixth year anniversary month of the first trial period

payment due date..." (emphasis added).

https://www hmpad m in.com/portal/programs/docs/hamp seryi cer/mb2 .0 co mpens

ation matrix 04302015.pdf

                                         71.

      Defendant Ditech received the incentive payment from the Department of

Treasury on February 3, 2016 and back dated that to January 1, 2016.


                                    Page 21 of 78
    Case 1:17-cv-03370-AT-RDC Document 33-1 Filed 10/03/18 Page 22 of 78




                                            72.

          My Fannie Mae HAMP Modification effective date was May 1, 2010.

                                            73.

          Thus according to Fannie Mae's Lender Letter, and despite the previous mix

up, I should have received the recast offer letter no later than March 2, 2016.

                                            74.

          On February 25, 2016 I called Ditech to discuss the recast of my loan and was

told that I did not qualify for a recast (emphasis added). This comment added to the

ongoing confusion and frustration I was experiencing as a result of Ditech's error.

                                            75.

          On March 4, 2016, I again called Ditech to inquire about the recast offer.

                                            76.

          On March 5, 2015, I filed another complaint with the CFPB in an attempt to

force Ditech's compliance with Fannie Mae's Servicing Guides and resolve the issue

with the delayed written notice of the option to recast the UPB of my loan.

                                            77.

          On March 26, 2016, I once again called Ditech to inquire about the recast offer

letter.




                                       Page 22 of 78
   Case 1:17-cv-03370-AT-RDC Document 33-1 Filed 10/03/18 Page 23 of 78




                                         78.

      On or after March 30, 2016, I received the recast offer letter option to re-

amortize the unpaid principal balance of the loan. Attached as Exhibit I is the Recast

Offer Letter.

                                         79.

      The recast offer letter contained several errors both in wording and in

estimated values including two new payment amounts with the same term length,

making it very difficult to understand and reconcile the estimates.

                                         80.

      The recast offer letter listed an "Estimated Unpaid Principal Balance at 6t1i

year anniversary" (January 1, 2016) as $114,837.67 in spite of the fact the 6'

anniversary was sixty one (61) days in the past.

                                         81.

      The recast offer letter also implied that if I chose to recast, my interest would

increase when in reality, the total amount of interest paid over the life of the loan

would not change at all.

                                         82.

      Had Defendant Ditech chose to use the HAMF' model recast notice

recommended by MHA and sent the recast timely in accordance with Fannie Mae's


                                    Page 23 of 78
   Case 1:17-cv-03370-AT-RDC Document 33-1 Filed 10/03/18 Page 24 of 78




Lender Letter, the recast offer and estimates provided would have made sense. This

notice provided that "by making your mortgage payments on time at the scheduled

amount, you may pay-off your loan earlier, which will reduce the amount of interest

you pay over the life of the loan" and "With a recast (or re-amortization), your

scheduled interest rate(s) will not change, but your principal and interest payment

will decrease based on the lower unpaid principal balance (after all earned incentives

are applied) that will be paid over the remaining term of your loan." See link to

Model MFIA Recast Notice.

https://www.hmpadmin.com/portal/programs/docs/hamp servicer/model mha rec

ast notice 060115 .pdf

                                         83.

      Ditech's recast offer letter did not offer this very important information which

would have explained the differences in interest.

                                         84.

      Additionally, the recast offer letter provided that I had to sign and return it by

May 4, 2016.

                                         85.

       Sometime in March or April, I requested a new amortization schedule. I

received that schedule on or around April 13, 2016.


                                    Page 24 of 78
   Case 1:17-cv-03370-AT-RDC Document 33-1 Filed 10/03/18 Page 25 of 78




                                         86.

      Missing from the schedule was the current LTV. The schedule also noted:

"The accuracy of these calculators and their applicability to your circumstances are

not guaranteed. Projections are calculated with hypothetical figures that are entered

by you (the user) with no verification from the system. There is no guarantee that

the results given are accurate for your specific situation and can even be achieved."

                                         87.

      I again called Ditech in an attempt to understand the interest and terms of the

recast letter. This call was made on April 13, 2016.

                                         88.

      Becoming increasingly worried that I might not get answers and miss the

deadline, I faxed the signed recast offer to Ditech on April 20, 2016 with a note that

stated that I accepted the agreement with the exception of paying any additional

interest on my loan.

                                         89.

      In addition to the fax, I also called Ditech regarding a late fee that was

erroneously applied to my account.




                                    Page 25 of 78
   Case 1:17-cv-03370-AT-RDC Document 33-1 Filed 10/03/18 Page 26 of 78




                                          90.

      On April 27, 2016, I called Ditech and was told that it would take 60 days to

recast my loan. This was in contrast to the 30 days to process a recast listed on its

website.

                                          91.

      If it would take 60 days to recast my principal balance, and my rate was due

to increase on May 1, 2016 but yet I didn't get the recast offer letter until March 30,

2016, then the MHA option to re-amortize or recast to offset the pending rate

adjustment and subsequent payment increase had failed its intended purpose.

                                          92.

      On May 1, 2016, my interest rate adjusted from 4.75% to 5.00%, thereby

increasing my monthly payment.

                                          93.

      Had Ditech listened to my pleas that they were not following Fannie's Mae's

servicing guidelines, specifically the instructions set forth in the Lender Letter, then

the payment increase would not have had the same impact. See again Exhibit C.




                                    Page 26 of 78
   Case 1:17-cv-03370-AT-RDC Document 33-1 Filed 10/03/18 Page 27 of 78




                                         94.

      Out of continued frustration and confusion, I sent yet another message to

Ditech through its website complaining again about the terms of the recast offer and

that my loan had still not been recast. This was on May 3, 2016.

                                          95.

      On May 6, 2016 Cindy Leete again responded to the CFPB complaint that

among other things, my PMI was due to terminate on August 1, 2016. This statement

is a misrepresentation of material fact. This letter was sent through the U.S. Mail.

                                          96.

      On May 13, 2016,1 replied to Cindy Leete and asked if she was aware of Rice

v. Green Tree. This was among other issues outlined in the CFPB complaint.

                                          97.

      On May 17, 2016 I received a letter from Ditech dated May 11, 2016 that PMI

had been either cancelled or terminated. This letter if mailed on May 11 th, took six

days to be delivered, excluding Sunday.

                                          98.

      On information and belief the May 11, 2016 was back-dated to avoid

prosecution for violations of the HPA upon my mention of Rice v. Green Tree.




                                    Page 27 of 78
   Case 1:17-cv-03370-AT-RDC Document 33-1 Filed 10/03/18 Page 28 of 78




                                         99.

      On May 20, 2016 I sent a demand letter to Ditech via Fed Ex to the attention

of Cindy Leete, claiming that Ditech had violated the HPA and requested that it send

me unearned premiums, plus interest, and $2000 in statutory damages for a total of

$2796.66. Ditech received the letter on May 24th yet never responded.

                                        100.

      I made three more phone calls to Ditech between the dates June 10 and June

13, 2016 in an effort to resolve errors and issues on my loan.

                                        101.

      On June 16, 2016, I sent a letter to Ditech. This letter identified four separate

Notices of Error ("NOEs") and seven separate Requests for Information ("RFIs').

                                        102.

      Ditech timely acknowledged the receipt of my June 16, 2016 letter.

                                        103.

      In Defendant Ditech's July 21, 2016 response, sent through the U.S. Mail,

Jared Abelseth "offered two full paragraphs of redundant information that I did not

ask for, provided inaccurate and confusing information about the trial offer effective

date, and false information about why the recast offer was delayed.




                                    Page 28 of 78
   Case 1:17-cv-03370-AT-RDC Document 33-1 Filed 10/03/18 Page 29 of 78




                                       104.

      Further, Ditech enclosed a payment history in a font so small, that it was

practically illegible and incomplete as it didn't include the month in which it was

printed.

                                       105.

      In addition, receiving inaccurate, misleading and missing information after

the many written inquiries, complaints and calls regarding this issue created even

more confusion and anxiety. It was difficult to determine whether recasting my loan

would have a positive or negative effect on my mortgage payments and/or interest

owed on the loan and worry over whether my loan was being serviced properly.

                                       106.

      Further and because Ditech did not provide a signed modification agreement,

I began to worry that perhaps my modification was not even valid.

                                       107.

      Most importantly, had Ditech actually investigated my complaint, it would

have likely revealed that I had made a mistake in calculating the timeliness of the

recast offer.




                                   Page 29 of 78
   Case 1:17-cv-03370-AT-RDC Document 33-1 Filed 10/03/18 Page 30 of 78




                                        108.

      Finally Ditech did not provide me with a statement of my "right to request

documents relied upon by the servicer in reaching its determination, information

regarding how the borrower can request such documents..." And though Ditech did

provide me with a phone number, it did not provide me with a contact. Therefore

Ditech violated 12 C.F.R. §1024.35(e)(1)(i)(B) and 12 C.F.R. §1024.36(d)(1)(i).

                                        109.

      In conclusion, though Ditech's response was not boilerplate and appeared to

be substantial, it was in fact exceedingly lacking. Attached as Exhibit J is the June

16, 2016 and July 21, 2016 correspondence with payment history.

                                         110.

      On July 28, 2016 I faxed a copy of the signed recast offer to the number on

Ditech's response letter and to the attention of Jared Abelseth.

                                         111.

      On July 28, 2016 and August 03, 2016 out of desperation and continued

frustration, I made two additional phone calls to Ditech.

                                        112.

      On August 4, 2016 I received a letter from Ditech stating that effective

immediately, Ditech will no longer maintain an escrow account for PMI. Included


                                    Page 30 of 78
   Case 1:17-cv-03370-AT-RDC Document 33-1 Filed 10/03/18 Page 31 of 78




with that letter was a check dated 8/3/16 in the amount of $26.71. See attached as

Exhibit K is a copy of the August 4, 2016 letter and Check.

                                       113.

      The amount of the unearned premiums was inaccurate. In addition, it was

untimely as it was provided 63 days after the supposed termination date of June 1,

2016, excluding travel time, rather than the 45 days required under the HPA. See 12

U.S.0 4902(0.

                                       114.

      As a result of Ditech's untimely and insufficient response, I continued to pay

unearned PMI premiums I did not owe and was anxious and agitated.

                                       115.

      On August 10, 2016 I sent letter to Ditech which identified six NOEs under

five RFIs.

                                       116.

      Pending Ditech's response to my August 10, 2016 letter, I received a

document entitled "Agreement for Modification of a Mortgage, Reamortization

Only, (HAMP Modification Assistance)" dated September 26, 2016 from Ditech.

(Hereinafter "Reamortization Agreement").




                                   Page 31 of 78
   Case 1:17-cv-03370-AT-RDC Document 33-1 Filed 10/03/18 Page 32 of 78




                                        117.

       On October 10, 2016 and after timely acknowledging receipt, Ditech sent its

response to my August 10, 2016 letter through the U.S. Mail.

                                        118.

       As with the previous letter, Mr. Abelseth provided "While it is that the Recast

Offer Letter mailed on March 30, 2016 was delayed, the delay of the notice did not

impact the overall balance due on the account." Thus, Ditech created a concern that

was not a concern for me at all to make its response appear thoughtful when it was

not.

                                         119.

       Ditech then reaffirms its previous error that the anniversary date of the HAMP

trial offer was effective February 1, 2010, concluding that Ditech did not bother to

investigate or correct this error.

                                         120.

       Ditech continues to repeat the information it previously provided, information

once again that I did not ask for, want or desire.

                                         121.

       Ditech misrepresented that the delay was unavoidable after I had put them on

notice that something was amiss as early as nine months prior.


                                     Page 32 of 78
   Case 1:17-cv-03370-AT-RDC Document 33-1 Filed 10/03/18 Page 33 of 78




                                        122.

      Further and in addition to previous misrepresentations, Ditech claims that the

date that my loan was first scheduled to reach the automatic termination date was

June 1, 2016 when Ditech knew from Rice v. Green Tree that the original PMI

termination did not apply as my loan had been modified into a step rate loan.

                                        123.

      While Ditech did offer an explanation as to the unearned premium refund

check, that explanation did not meet the minimum requirements under RESPA as

the check was not from United Guaranty, but from Ditech. No documents were

provided even though I had asked for them. 12 U.S.C. § 2605(e)(2)(C)(i).

                                        124.

      Because the PMI termination date was in error, and that error has still not been

corrected, Ditech could not possibly provide any document to support the error.

Thus, Ditech's response letter is patently false, misleading and contradicts earlier

statements and documents. These are clear violations of the provisions of RESPA.

                                        125.

      Additionally though Ditech did provide the name of a contact person on this

occasion, that information was also incorrect. Further Ditech did not provide "a

statement of the borrower's right to request documents relied upon by the servicer in


                                   Page 33 of 78
   Case 1:17-cv-03370-AT-RDC Document 33-1 Filed 10/03/18 Page 34 of 78




reaching its determination, information regarding how the borrower can request such

documents..." under C.F.R. §1024.35(e)(1)(i)(B). Attached as Exhibit L is the

August 10, 2016 and October 10, 2016 correspondence.

                                        126.

      On October 19, 2010, I faxed the signed Reamortization Agreement to

Ditech's designated address for receiving QWRs.

                                        127.

      On October 20, 2016 I sent a letter to Ditech.

                                        128.

      On November 9, 2016 and after timely acknowledging receipt, Ditech sent its

partial response to my October 20, 2016 letter sent through the U.S. Mail. This letter

was signed by Shea Anderson.

                                        129.

      Ms. Anderson's title of Customer Service Correspondence Supervisor had not

changed since she had previously replied to my complaint with the BBB.

                                        130.

      Ditech states that it has previously responded to similar complaints and lists

several dates. While it is true that Ditech responded on those dates, those responses

contained false misrepresentations and contradictions and did not correct errors or


                                   Page 34 of 78
   Case 1:17-cv-03370-AT-RDC Document 33-1 Filed 10/03/18 Page 35 of 78




provide information or documents that it relied on to prove there were no errors.

Therefore those responses were insufficient under RESPA.

                                       131.

      Specifically the PMI termination date of August 1, 2020 provided on

September 21, 2015 contradicts the August 1, 2016 date in the May 6, 2016 letter,

the May 6, 2016 contradicts the PMI termination date of June 1, 2016 in the October

10, 2016 letter while the May 19, 2016 letter, provided in response to a formal

complaint with an outside agency, specifically declines to provide an answer to my

request for the PMI termination date by stating among other things, that I must get

an appraisal in order to cancel PMI. (emphasis added).

                                       132.

      No explanation whatsoever was provided to explain the many, glaringly

obvious contradictions (emphasis added).

                                       133.

      I had never, not once complained that Ditech refused to cancel PMI but that

Ditech failed to terminate PMI when my loan reached 78% LTV and in violation of

the HPA (emphasis added).




                                  Page 35 of 78
   Case 1:17-cv-03370-AT-RDC Document 33-1 Filed 10/03/18 Page 36 of 78




                                         134.

      As outlined, the July 21, 2016 response was wholly insufficient and also

contained inaccurate information.

                                          135.

      As such Ditech's statement that it had previously responded was itself nothing

more than another false statement.

                                          136.

      In the third paragraph of Ditech's response letter, it finally corrects itself in

regards to the trial period plan and in so doing, revealed that it did previously provide

false information, and took no action to correct it for over three months, thereby

violating RESPA.

                                          137.

      Additionally, the third and fourth paragraphs in part, regurgitate the content

of previous responses that were not even in dispute.

                                          138.

      As such Ditech's statement that it had previously responded was itself nothing

more than another false statement.




                                     Page 36 of 78
   Case 1:17-cv-03370-AT-RDC Document 33-1 Filed 10/03/18 Page 37 of 78




                                        139.

      Regarding my RFI on why Defendant had delayed applying the

reamortization, Ditech stated in its November 9, 2016 response that it was the "result

of the investor, Fannie Mae, not providing the final approval until September 2016.

Investor approval is required to be received and the time-line for that approval is

outside of Ditech's control."

                                        140.

      This statement is materially false as the reamortization as set forth by both

MHA and Fannie Mae, outlined in detail the very process, incorporated that process

into their servicing guides for mortgage servicers, far in advance and for the benefit

of borrowers. See again Exhibit C dated January 29, 2015.

                                        141.

      Ditech further falsifies information that I requested by stating that a "hard

copy of the executed Recast Agreement, with a live signature..." was required when

in fact, the cover letter for the Reamortization Agreement required only that I sign

and return it. Attached as Exhibit M is the Reamortization Agreement Cover Letter.

                                         142.

       As for Defendant's response to my Notice of Error in Paragraph 5 of the

Recast Agreement, Ditech dismisses these discrepancies as merely "estimates"


                                    Page 37 of 78
   Case 1:17-cv-03370-AT-RDC Document 33-1 Filed 10/03/18 Page 38 of 78




without explaining why these numbers varied between the documents. Further

Ditech reiterates the same false information it provided regarding the hard copy and

live signature requirements in response to NOE number three.

                                         143.

      The advisory that my HAMP modification agreement is a "fixed step rate

modification..." is without a doubt a clear attempt by Ditech to cover-up its violation

of the EPA. The HAMP modification Agreement is utterly and completely devoid

of the term of "fixed step rate" as a definition of the terms of the modification as

outlined in Section 3. C. of that agreement. See again Exhibit B.

                                         144.

      Even though Ditech included a copy of the HAMP modification agreement

with its correspondence, it did not because it could not reference any page, section,

subsection or paragraph wherein the term "fixed step rate" was incorporated.

                                         145.

      In addition to its false and misleading response, Ditech also provided within

the same paragraph, information that I did not ask for.

                                         146.

      Ditech makes two more false and misleading statements when it replied that

the refund was from United Guaranty and that "The refund of the unused premium


                                    Page 38 of 78
   Case 1:17-cv-03370-AT-RDC Document 33-1 Filed 10/03/18 Page 39 of 78




could not be refunded to you prior to Ditech's receipt of refund from the PMI

insurer." Again, the refund was from Ditech, not from United Guaranty. See also

12 U.S.C. § 4902(f).

                                       147.

      Ditech made a materially false and deceptive statement of its statutory

obligation to perform under a consumer protection statute to a consumer (emphasis

added).

                                       148.

      Because Ditech didn't answer accurately, honestly, timely correct errors or

provide information that I requested, or provide a statement of my "right to request

documents relied upon by the servicer in reaching its determination..." Ditech

violated RESPA.

                                       149.

      As a result of Ditech statements, the anxiety and frustration I felt was

amplified. Attached as Exhibit N is October 20, 2016 and November 9, 2016

Correspondence.

                                        150.

      On November 8, 2016, I sent a letter to Ditech that identified five RFIs.




                                   Page 39 of 78
   Case 1:17-cv-03370-AT-RDC Document 33-1 Filed 10/03/18 Page 40 of 78




                                       151.

      On November 13, 2016, I sent another letter to Ditech.

                                       152.

      The November 8, 2016 letter was missing page one, that page mistakenly

replaced with page one of my previous letter from October 20, 2016. Therefore I

included page one as an attachment to my letter dated November 13, 2016.

                                       153.

      The first part of the November 8,2016 letter described my frustration in trying

to reach the Single Point of Contact previously provided to me.

                                       154.

      The second part of page one described my anger and exasperation in trying to

resolve the ongoing problems that I was experiencing including frustration and loss

of sleep.

                                       155.

      My November 13, 2016 letter identified six separate NOEs and three RFIs

and also describes in detail the toll this battle is taking on me and how at minimum

and after everything I'd experienced, I might be deserving of an apology.

                                        156.

      Included within my letter was another mention of Rice v. Green Tree


                                   Page 40 of 78
   Case 1:17-cv-03370-AT-RDC Document 33-1 Filed 10/03/18 Page 41 of 78




Servicing. In addition, I attached another copy of a signed Remortization Agreement.

                                       157.

      Ditech responded in part, to my November 8, 2016 and November 13, 2016,

on December 19, 2016.

                                        158.

      Ditech sent this letter through the U.S. Mail. This letter was also signed by

Shea Anderson.

                                        159.

      In response to my request for telephone transcripts and recordings, Ditech

responded: "Please be advised, any information requested outside the scope of

RESPA, or which is proprietary, confidential, burdensome or immaterial to the

servicing of the account, will not be provided."

                                        160.

      Ditech declines to provide any other information as to how my request are not

applicable requests under 12 C.F.R. §1024.36(f).

                                        161.

      Ditech also failed to determine in a timely manner that it didn't have to

respond under C.F.R. §1024.36(f)(1)(ii), thereby violating 12 C.F.R. §1024.36(f)(2).




                                   Page 41 of 78
   Case 1:17-cv-03370-AT-RDC Document 33-1 Filed 10/03/18 Page 42 of 78




                                        162.

      12 C.F.R. §1024.36(f)(2) requires that a servicer "notify the borrower of its

determination in writing not later than five days (excluding legal public holidays,

Saturdays, and Sundays) after making such determination. The notice to the

borrower shall set forth the basis under paragraph (f)(1) of this section upon which

the servicer has made such determination."

                                        163.

      In addition, Ditech makes the false and misleading statement that is has

responded to previous requests when it had not and that my PMI had been canceled

appropriately when it had not.

                                        164.

      More specifically, Ditech states: "It has been determined that the PMI was

correctly cancelled effective June 1, 2016. There are no corrections needed nor any

additional refund due to you. "(emphasis added).

                                        165.

      Ditech then lists many dates that it had responded including dates that I have

absolutely no record of. Additionally Ditech didn't explain how it responded nor did

it provide copies of all the responses to support those claims.




                                    Page 42 of 78
   Case 1:17-cv-03370-AT-RDC Document 33-1 Filed 10/03/18 Page 43 of 78




                                      166.

      Because I couldn't determine how Ditech had responded based on some of

the dates given, the telephone transcripts and recordings were very important to

resolving these issues and to reconcile what was happening and why.

                                      167.

      Notwithstanding, if Ditech had responded and corrected errors, there would

be no reason for further discourse. Ditech had not responded or corrected the

outstanding errors on my account (emphasis added.)

                                       168.

      Ditech did not respond accurately, correct errors or provide with a statement

of my right to request documents relied upon by the servicer in reaching its

determination or information regarding how I could request such documents.

                                       169.

      Clearly, Ditech's attempts to prevent me from using RESPA to resolve the

ongoing errors and get information to help me figure out what happened caused me

extreme anxiety, frustration and anger. Attached as Exhibit 0 is the November 8,

2016, November 13, 2016, and December 19, 2016 correspondence.




                                  Page 43 of 78
   Case 1:17-cv-03370-AT-RDC Document 33-1 Filed 10/03/18 Page 44 of 78




                                        170.

      On December 21, 2016 I met with attorney James Hurt to discuss the merits

of my case against Ditech.

                                        171.

      On December 23, 2016, mentally and emotionally exhausted, I made three

phone calls to Ditech to inquire about my loan and why my loan could not be recast.

                                        172.

      I spent a combined total of 61 minutes on those calls.

                                        173.

      In one of those instances, I spoke to a representative named William who told

me among other things, the reason Ditech most likely had never received the

Reamortization Agreement was that the return address provided on the cover letter

was incorrect.

                                        174.

      Also on December 23, 2016, I received four large envelopes from Ditech that

contained multiple copies of its previous responses with all the attachments to those

responses.




                                   Page 44 of 78
   Case 1:17-cv-03370-AT-RDC Document 33-1 Filed 10/03/18 Page 45 of 78




                                       175.

      The fact that Ditech kept sending me the same documents over and over but

couldn't show me how those documents supported there were no errors was also

extremely upsetting to me, not only because it wasted my time, but I was bothered

by the unnecessary waste of paper. Moreover, I felt like Ditech was punishing me

and harassing me, simply because I chose to stand up for myself against them.

                                       176.

      Ditech's misrepresentations and omissions of material facts made me wonder

what else could be wrong with my loan. I feared that most likely there were many

other errors that I had yet to find and wondered how many other borrowers were

unaware of the errors on their own loans because they didn't understand how to

apply the federal statutes to their own situation and/or had fallen for Ditech's

deceptions.

                                       177.

      All of this put a dark cloud over my holiday and it was difficult to explain to

anyone what I was going through or how I felt because this was so complicated and

anyone unfamiliar with these laws would most likely not understand.

                                       178.

       On December 24, 2016, I sent another letter to Ditech.


                                   Page 45 of 78
   Case 1:17-cv-03370-AT-RDC Document 33-1 Filed 10/03/18 Page 46 of 78




                                         179.

      Enclosed with my letter was a copy of the CFPB's interpretation of the

provisions of Regulation X 1024.36 in question, a copy of the Rice v. Green Tree

Servicing opinion, and Annual Escrow Account Disclosure Statements dated

5/2/2016 and 10/02/2016.

                                         180.

      Ditech responded in part to my December 24, 2016 letter dated January 13,

2017. The response was received in the U.S. Mail. It was signed by Shea Anderson.

                                         181.

      Ditech did not respond accurately or honestly, said it had responded when it

had not, misrepresented material facts, did not correct errors or provide all the

information I requested or mention that I could request documents and therefore did

not meet the requirements under RESPA.

                                         182.

      In particular Ditech stated that it had previously responded when it did not

and listed many dates. It is my belief that this intentional misrepresentation and

concealment of material facts is meant to deceive the reader so that at first blush, it

appears the servicer has gone above and beyond and it is the borrower abusing the

servicer and RESPA.


                                    Page 46 of 78
   Case 1:17-cv-03370-AT-RDC Document 33-1 Filed 10/03/18 Page 47 of 78




                                       183.

        Ditech's also sent nine large envelopes replete with multiple copies of my

HAMP modification agreement, among other things, that I didn 't request (emphasis

added). I could not locate my December 2013 amid all those documents despite

looking several times. Attached as Exhibit P is the December 24, 2016 and the

January 13, 2017 Correspondence.

                                       184.

        Sometime in January 2017, I met with James Hurt again and he agreed to

handle my case. This was a tremendous weight off of me knowing that I had someone

in my corner that would help me fight this and bring Ditech to justice (emphasis

added).

                                        185.

        My loan was finally recast effective February 1, 2017, ten months after I

should have received the initial offer. Though I had purchased Dave Ramsey's

"Total Money Makeover on March 15, 2016, the ongoing battle with Ditech had

dampened my spirits and enthusiasm and I had given up, depressed over the whole

idea.




                                   Page 47 of 78
   Case 1:17-cv-03370-AT-RDC Document 33-1 Filed 10/03/18 Page 48 of 78




                                        186.

      This action was filed on September 5, 2017 and Ditech was served on

September 6, 2017.

                                        187.

       On December 8, 2017, I sent Ditech another letter.

                                        188.

      Ditech did not timely acknowledge receipt of my letter and sent information

to my attorney when I had specifically asked that the response to be sent directly to

me. This action was harassing and disrespectful and I felt like it was an attempt to

increase my costs of this action.

                                        189.

      Because Ditech didn't honor my request, it resulted in my sending an

additional letter on December 23, 2017.

                                        190.

      Ditech partially responded to my December 08, 2017 letter on December 22,

2017. This letter was received through the U.S. mail.

                                        191.

      In its December 22, 2017 response, Ditech once again provides no explanation

as to why some documents are proprietary or confidential; indeed, these account


                                    Page 48 of 78
   Case 1:17-cv-03370-AT-RDC Document 33-1 Filed 10/03/18 Page 49 of 78




notes are part of the servicing file available to me under RESPA.

                                       192.

      Further, Ditech doubles down on its previous false statement that it had

previously responded on numerous occasions when it had not, but added the

additional date of January 13, 2017, in which it was only partly responsive.

                                        193.

      In addition to Ditech's response to my RFI number two, Ditech explains why

my account is not a variable rate when the rate that is listed on the enclosed FNMA

MI Cancel Request Review clearly states the loan is being serviced as a variable

rate loan (emphasis added). This constitutes fraud by concealment, omission, and

misrepresentation.

                                        194.

      Not only is this a clear attempt to again, avoid answering my question which

would uncover the HPA violation, Ditech doesn 't bother to acknowledge the

glaringly obvious contradictions to its own previous statements (emphasis added).

                                        195.

      In response to NOE number two and RFI number eight, Ditech's statement

that it is "unable to determine the exact payment for which I reference the amount

of $28.99 being misapplied" shows without a doubt that Ditech didn't even bother


                                   Page 49 of 78
   Case 1:17-cv-03370-AT-RDC Document 33-1 Filed 10/03/18 Page 50 of 78




to review the reports I supplied, let alone actually investigate as the reports were

very detailed and specifically pointed out that the $28.99 represented the total of

twenty two different times payments that were erroneously applied to a UAF

account.

                                        196.

      Further, the requirement to timely credit payments to a loan is a violation of

12 CFR 1026.36(c)(1) and TILA 15 U.S.C. § 1639f(a) and a violation of the Note.

                                        197.

      I began to feel like RESPA was not a consumer protection statue that I could

even rely on if a servicer could thwart my attempts to use it by turning it around to

suit its own agenda. This was very discouraging.

                                        198.

      Ditech partially responded to my December 23, 2017 letter on February 26,

2018. This response was signed by Meredith Freeman, In-house counsel for Ditech

and was sent by either U.S. mail or by Fedex.

                                        199.

      Ditech was not required to send an acknowledgement to my attorney and did

so after I asked it not to. RESPA does require that servicers respond to a borrower's




                                   Page 50 of 78
   Case 1:17-cv-03370-AT-RDC Document 33-1 Filed 10/03/18 Page 51 of 78




request. As James Hurt is not the borrower, Ditech did err and did not respond timely

under RESPA (emphasis added).

                                         200.

        In reply to my RFI number one "how many times my monthly payment has

changed..." I have no record of any response by Ditech on June 13, 2016. Further

since I had not asked this specific question prior, Ditech couldn't have possibly

responded on November 9, 2016 or on January 13,2017 and a review of those letters

confirms that. Thus Ditech did not respond and attempted to conceal and

misrepresent materials facts.

                                         201.

        To avoid responding to further inquiries regarding my PMI, Ditech states that

it won't respond because of pending litigation. There is no provision under RESPA

that alleviates a servicer's duty to respond because a law suit has been filed against

them.

                                          202.

        Ditech has done everything in its power, including committing the act offraud

in an effort to keep me from discovering the information that I've been asking for

over and over, the date that my loan actually did reach 78% LTV. In addition, the

fact that an officer of the court would outright lie in order to cover up the theft of my


                                     Page 51 of 78
   Case 1:17-cv-03370-AT-RDC Document 33-1 Filed 10/03/18 Page 52 of 78




unearned premiums is beyond reprehensible (emphasis added).

                                         203.

      Ditech's blatant denial that it had never violated RESPA or the HPA,

reaffirming all previous false misrepresentations by and through its in-house counsel

was not only disdainful but unnerving.

                                         204.

      I felt Ditech was trying to force me to press my own counsel for answers,

creating further complications. This was extremely upsetting to me. Attached as

Exhibit Q is the December 08, 2017, December 23, 2017, December 29, 2017 and

February 26, 2018 Correspondence including for reference, the May 6, 2016 and

May 19, 2016 letter.

                                         205.

      Ditech partially responded to my January 02, 2018 letter on March 13, 2018.

This response was also from Ms. Freeman and it arrived via Fedex.

                                         206.

      Once again, Ditech tries to circumvent its obligation to respond under RESPA

by distorting the statute to suit itself. Indeed Ditech's remark that pursuant to 12

C.F.R. § 1024.35(g) it's not required to respond is a perfect example of that.




                                   Page 52 of 78
   Case 1:17-cv-03370-AT-RDC Document 33-1 Filed 10/03/18 Page 53 of 78




                                        207.

      With one exception, Ditech's response letter endeavors nothing more than to

send me on a "wild goose chase", referring me back to letters that contradict other

letters, which contradict other letters, and back again. None of those letters answer

my questions and each are separate violations under RESPA.

                                        208.

      Ms. Freeman fraudulently misrepresents that Ditech did not fail to respond to

my request to provide the date my loan reached 78% LTV by referring me to page 2

of their February 26, 2018 where she declined to provide the date at all stating that

it was not relevant under RESPA.

                                        209.

Ditech corrects its October 10, 2016 response however that correction is actually a

false representation of material fact. Further, this misrepresentation sought to hide

excess money that was disbursed from my escrow and never returned or accounted

for. Ditech did not correct any NOE and failed to adequately respond to the majority

of inquiries and Ms. Freeman's statement that the final PMI disbursement was on

3/17/16 constitutes fraud by misrepresentation and concealment.




                                   Page 53 of 78
   Case 1:17-cv-03370-AT-RDC Document 33-1 Filed 10/03/18 Page 54 of 78




                                       210.

      Honesty, accuracy as well as transparency are duties under RE SPA otherwise

it fails Congress's intent. Ditech again violates RESPA with this letter by not

investigating or correcting errors, not providing documents and providing inaccurate

information about my loan. As a result, I continued to feel an unhealthy amount of

anger, agitation, and stress over Ditech's rash responses. Attached as Exhibit R is

the January 02, 2018 and March 13, 2018 Correspondence.

                                       211.

      On April 26, 2018 James Hurt's office forwards me a copy of the Magistrate

Judge Janet King's Non-Final Report and Recommendation.

                                       212.

      Mr. Hurt's response was that he agreed with the Report and that he didn't plan

to object to it. In a complete panic and in reply on May 6, 2018 I sent Mr. Hurt a

nine page email with all the errors that I found along with supporting case law for

my objections.

                                       213.

      I found myself even more anxious and worried and started to feel depressed.

I stopped tending to my vegetable garden and stopped working in my yard which are

things that I really enjoyed doing. I found myself waking up in the middle of the


                                   Page 54 of 78
   Case 1:17-cv-03370-AT-RDC Document 33-1 Filed 10/03/18 Page 55 of 78




night to pour over the documents, letters and payment histories Ditech had sent me,

looking for clues but uncovering even more issues.

                                         214.

      I sent another letter to Ditech on June 4, 2018.

                                         215.

      Ditech partially responded to my letter on July 19, 2018. This letter arrived

via Fedex and is again signed by Ms. Freeman.

                                         216.

       Ditech did not adequately respond to the majority of my requests, made

further false statements of material fact, declined to provide the total interest as of

the date of the loan modification, refused to provide information regarding extra

principle payments that were not timely applied to my account, refused to provide

amortization schedules and did not properly investigate my errors.

                                         217.

       In particular, Ms. Freeman made a false misrepresentation of material fact

when she stated that the total of payments and total interest due on the loan is located

on the modification agreement. Ditech declined to provide this information to me

because it doesn't want me to discover this information.




                                    Page 55 of 78
   Case 1:17-cv-03370-AT-RDC Document 33-1 Filed 10/03/18 Page 56 of 78




                                       218.

       Another misrepresentation of fact is Ms. Freeman's statement that Ditech

denies that it has failed to apply payments in accordance with the terms of the note

when it most definitely has and admits so in this very letter. Further, Ms. Freeman

attempts to conceal and omit information on this topic by declining to provide an

answer to my question as to why my payments were sent into a UAF/suspense

account. This reply also fails to meet the standards required under RESPA.

                                        219.

      I started to feel sick to my stomach when I made my mortgage payment. The

closer I looked at my loan documents, the more issues I found. I was confounded

as I had never before experienced this kind of callousness and to this extent from

an organization let alone from another human being. Attached as Exhibit S is the

June 6, 2018 and July 19, 2018 Correspondence.

                                        220.

      On June 8, 2018 I sent a letter to Ditech outlining in detail almost every

contradiction, error and mistake they made in the grossly negligent handling of my

HPA claim and their systematic attempt to cover it up almost from the very

beginning.




                                   Page 56 of 78
   Case 1:17-cv-03370-AT-RDC Document 33-1 Filed 10/03/18 Page 57 of 78




                                         221.

      Ditech sends it partial response on July 26, 2018 via Fedex and it was again

signed by Ms. Freeman.

                                         222.

      Ditech did not provide me with the information I requested to prove Ms.

Freeman's statement regarding my PMI termination was accurate but instead points

me to two letters as proof of its response that actually defeat its claim. Ms. Freeman's

omissions constitute fraud.

                                         223.

      Ms. Freeman's denial of each of new and material allegation is in effect, fraud

by concealment and the failure to reinvestigate and respond, in particular my claim

that the wrong original value was entered into their system which is likely why their

system didn't catch the automatic termination date is also a violation of RESPA.

                                         224.

      I was shocked and outraged at the stance that Ditech had taken that it had

found no errors on my loan that it has responded to my inquiries and questions when

it had not and with such obdurate and reckless disregard for my rights as a borrower

and my contract. This has affected my sleep, my ability to focus on my business and




                                    Page 57 of 78
   Case 1:17-cv-03370-AT-RDC Document 33-1 Filed 10/03/18 Page 58 of 78




my relationship with my husband. Attached as Exhibit T is the June 8, 2018 and July

26, 2018 Correspondence.

                                       225.

      Even after repeated request, after repeated request, both before and after the

commencement of this action, Ditech has not once supplied me with the actual date

that my LTV reached the 78%. In fact, it has blocked every attempt I've made to

discover this information, information that they had a duty to provide both under my

contract and under RESPA.

                                       226.

      Ditech consistently responds to letters under RESPA in detail providing

information not requested in a deliberate attempt to confuse and frustrate the issue

and to make its responses appear substantive on its face to avoid violations under

RESPA but then fails to answer the question asked.

                                       227.

      Ditech's business practices and policies and procedures are in place to assist

in violating federal and local regulations and to avoid compliance.

                                        228.

      To date, I have been unable to reconcile my bank account with the payment

histories Ditech has provided to me.


                                   Page 58 of 78
   Case 1:17-cv-03370-AT-RDC Document 33-1 Filed 10/03/18 Page 59 of 78




                                         229.

      As a result of Ditech's noncompliance with federal and local regulations and

as a result of Fannie Mae's obvious negligence and total lack of care in making sure

that their servicers comply with the same, I have suffered confusion, anxiety,

insomnia, jaw pain from clenching my teeth, paranoia, extreme emotional distress,

agitation, heart palpations, stomach pains and extreme anger and have often felt

bullied and harassed. This has at times, affected my quality of life, my business and

my personal and professional relationships.



                      COUNT ONE — DITECH AND FANNIE MAE

           VIOLATIONS OF THE HOMEOWNER'S PROTECTION ACT

                                         230.

       Plaintiff re-alleges and avers all prior paragraphs pertaining to this cause of

action as if set out here in full.

                                         231.

       Fannie Mae as agent to Ditech can be held vicariously liable in its negligent

supervision of its independent contractors under federal law and for Ditech's HPA

violations under 12 U.S.0 4907(c) where it's servicing guides and lack of oversite

directly harm the rights of borrowers.


                                     Page 59 of 78
   Case 1:17-cv-03370-AT-RDC Document 33-1 Filed 10/03/18 Page 60 of 78




                                        232.

      Ditech violated 12 U.S.0 § 4902(b) when it did not automatically terminate

PMI when my loan reached 78% LTV.

                                        233.

      Ditech violated 12 U.S. Code § 4902(f) when it did not refund unearned

premiums within 45 days.

                                        234.

      Pursuant to 12 U.S.C. § 4907(a)(1), Defendant is liable to Plaintiff for "actual

damages sustained by the mortgagor as a result of the violation, including interest

(at a rate determined by the court) on the amount of actual damages, accruing from

the date on which the violation commences."

                                        235.

      Pursuant to 12 U.S.C. § 4907(a)(2)(A), Defendant is liable for statutory

damages up to $2,000.00 for its violation of the Act.

                                        236.

      Defendant is also liable to Plaintiff for Plaintiff's reasonable costs of this

action and attorney's fees to be determined by the Court. 12 U.S.C. § 4907(a)(3)

and (4).




                                   Page 60 of 78
   Case 1:17-cv-03370-AT-RDC Document 33-1 Filed 10/03/18 Page 61 of 78




                  COUNT TWO — DITECH AND FANNIE MAE

                                VIOLATIONS OF THE

             REAL ESTATE SETTLEMENT PROCEDURES ACT

                                         237.

       Plaintiff re-alleges and avers all prior paragraphs pertaining to this cause of

action as if set out here in full.

                                         238.

       Fannie Mae as agent to Ditech can be held vicariously liable in its negligent

supervision of its independent contractors under federal law and for Ditech's RESPA

violations where its servicing guides and lack of oversite directly harm the rights of

borrowers.

                                         239.

       Ditech has failed to comply with 12 U.S.C. § 2605(e), in that it did not

properly respond to numerous qualified written requests, did not take timely action

to investigate errors or take timely action to correct those errors, or provide me with

contact information despite my continued pleas and assertions that the account was

in error.

                                         240.

       Ditech has failed to comply with 12 C.F.R. § 1024.35(a) in that it did not treat



                                     Page 61 of 78
   Case 1:17-cv-03370-AT-RDC Document 33-1 Filed 10/03/18 Page 62 of 78




the BBB as an agent of the borrower and properly respond and investigate my NOE.

                                        241.

      Ditech has failed to comply with 12 C.F.R. § 1024.35 in that it failed to timely

and properly respond to numerous notices of error, did not take timely action to

investigate errors or take timely action to correct those errors, provide me with

documents that prove the account was not in error, explain why the account was not

in error or provide me with contact information despite my continued pleas and

assertions that the account was in error.

                                            242.

      Ditech has failed to comply with 12 C.F.R. § 1024.36 in that it failed to timely

or properly respond to numerous requests for information and/or documents, and did

not timely provide or refused to provide information or documents despite my

continued pleas for information and/or documents.

                                            243.

      Ditech has failed to comply with 12 C.F.R. § 1024.36(0(2) on numerous

occasions when it did not timely identify that it was not required to respond under

12 C.F.R. § 1024.36(f)(1)(ii).




                                    Page 62 of 78
   Case 1:17-cv-03370-AT-RDC Document 33-1 Filed 10/03/18 Page 63 of 78




                                         244.

        Ditech has violated all provisions of 12 U.S.C. § 2605(e), 12 C.F.R. § 1024.35

and 12 C.F.R. § 1024.36 whereby the intent of Congress was found to imply that a

servicers response to any QWR, NOE, or RFI be accurate, honest and reliable.

                                          245.

        Ditech has failed to comply with 12 C.F.R 1026.36(c)(1) on numerous

occasions when it did not timely credit a payment to my mortgage loan account as

of the date of receipt, thereby directly affecting the interest paid over the life of the

loan.

                                          246.

        On all occasions, Ditech has failed to provide me with a statement of my right

to request documents relied upon by the servicer in reaching its determination or

information regarding how the borrower can request such documents. Therefore

Ditech violated 12 C.F.R. §1024.35(e)(1)(i)(B) and 12 C.F.R. §1024.36(d)(1)(i).

                                          247.

        Ditech failed to maintain account notes in the servicing file in a manner that

facilitates compiling such documents and data into a servicing file within five days.

Therefore Ditech violated C.F.R. § 1024.38(c)(2).




                                     Page 63 of 78
   Case 1:17-cv-03370-AT-RDC Document 33-1 Filed 10/03/18 Page 64 of 78




                                         248.

      This complaint clearly reveals Ditech's pattern or practice and willful

noncompliance under RESPA 12 U.S.C. § 2605(f)(1)(B).

                                         249.

      In addition and as a result of these RESPA violations, I have been financially

and emotionally harmed.

                                         250.

      Ditech, as a result of the aforementioned violations is liable to me for all actual

damages, including but not limited to emotional damages, the costs of this action,

together with any attorney's fees incurred in connection with this action as this Court

may determine to be reasonable under the circumstances. 12 U.S.C. § 2605(f)(3).

                         COUNT THREE — FANNIE MAE

                             TRUTH IN LENDING ACT

                                         251.

       Plaintiff re-alleges and avers all prior paragraphs pertaining to this cause of

action as if set out here in full.

                                          252.

       Under TILA 15 U.S.C. § 1639f(a) Fannie Mae is responsible for Ditech's

failure to timely credit numerous payments to my mortgage loan account as of the


                                     Page 64 of 78
   Case 1:17-cv-03370-AT-RDC Document 33-1 Filed 10/03/18 Page 65 of 78




date of receipt, thereby directly affecting the interest paid over the life of the loan.

                 COUNT FOUR — DITECH AND FANNIE MAE

                             BREACH OF CONTRACT

                                          253.

       Plaintiff re-alleges and avers all prior paragraphs pertaining to this cause of

action as if set out here in full.

                                          254.

       Fannie Mae as agent to Ditech can be held vicariously liable in its negligent

supervision of its independent contractors under local law and for Ditech's contract

breaches and of the Note where its lack of oversite directly harms the rights of

borrowers.

                                          255.

       Ditech has breached its contract with me for failing to provide the automatic

termination date of PMI when my loan reached 78% LTV in accordance with the

terms of the Security Deed and Note, specifically the Private Mortgage Insurance

Disclosure.

                                          256.

       Ditech's failure to timely credit payments to my mortgage loan account as of

the date of receipt breaches the term of the contract. This breach has occurred on


                                     Page 65 of 78
   Case 1:17-cv-03370-AT-RDC Document 33-1 Filed 10/03/18 Page 66 of 78




multiple occasions.

                                         257.

      Ditech has breached its contract with me by refusing to waive escrow.

                                         258.

       Ditech's breaches have caused me actual damages in the costs of this action

interest, and emotional distress.

                   COUNT FIVE — DITECH AND FANNIE MAE

                               UNJUST ENRICHMENT

                                         259.

       Plaintiff re-alleges and avers all prior paragraphs pertaining to this cause of

action as if set out here in full.

                                         260.

       Fannie Mae as agent to Ditech can be held vicariously liable for Ditech's

unjust enrichment and for its negligent supervision of its independent contractors

under local law.

                                         261.

       By its breach of our contract, Ditech has been unjustly enriched and I have

been deprived of the financial benefits of my unearned premiums.

                                         262.


                                     Page 66 of 78
   Case 1:17-cv-03370-AT-RDC Document 33-1 Filed 10/03/18 Page 67 of 78




      By its breach of our contract, Ditech has been unjustly enriched and I have

been deprived of the financial benefits of interest from being able to maintain my

own escrow account.

                                              263.

      By its breach of our contract, Ditech has been unjustly enriched by its failure

to timely credit principle curtailment payments and I have been deprived of the

financial benefits of lowered interest over the life of the loan.

                  COUNT SIX — DITECH AND FANNIE MAE

                                    NEGLIGENCE

                                              264.

              Plaintiff re-alleges and avers all prior paragraphs pertaining to this

cause of action as if set out here in full.

                                              265.

      Fannie Mae as agent to Ditech can be held vicariously liable in its negligent

supervision of its independent contractors under local law.

                                              266.

      Ditech has a legal duty to conform to a standard of conduct raised by the law

for the protection of others against unreasonable risks of harm.




                                      Page 67 of 78
    Case 1:17-cv-03370-AT-RDC Document 33-1 Filed 10/03/18 Page 68 of 78




                                           267.

          Ditech's negligence has breached this standard by not performing its

contractual, statutory, and regulatory duties and not dealing with me honestly or

fairly.

                                           268.

          As a result of Ditech's breach, I have suffered financial harm, including the

costs of this action and emotional distress.

                   COUNT SEVEN — DITECH AND FANNIE MAE

                       NEGLIGENT MISREPRESENTATION

                                           269.

          Plaintiff re-alleges and avers all prior paragraphs pertaining to this cause of

action as if set out here in full.

                                           270.

          Fannie Mae as agent to Ditech can be held vicariously liable for Ditech's

negligence misrepresentations in its negligent supervision of its independent

contractors under local law.

                                           271.

          Ditech has negligently misrepresented that it did not violate the HPA.




                                       Page 68 of 78
   Case 1:17-cv-03370-AT-RDC Document 33-1 Filed 10/03/18 Page 69 of 78




                                       272.

      Ditech has negligently misrepresented that my interest rate is not a step-rate

or adjustable rate for purposes of determining the automatic termination date at 78%

under the IIPA.

                                       273.

      Ditech has negligently misrepresented the amount of PMI disbursements

made from my escrow account.

                                       274.

      Ditech has negligently misrepresented and omitted the exact date that my loan

did reach 78% LTV on numerous occasions.

                                       275.

      Ditech has negligently misrepresented and omitted PMI disbursements from

my account in 2016.

                                       276.

      Ditech has negligently misrepresented that it did not violate provisions of

RESPA.

                                       277.

      Ditech has negligently misrepresented that it did comply with Fannie Mae's

Servicing Guides.


                                   Page 69 of 78
   Case 1:17-cv-03370-AT-RDC Document 33-1 Filed 10/03/18 Page 70 of 78




                                         278.

      Ditech has negligently misrepresented that it could not cancel my escrow

account due the HAMP modification.

                                         279.

      Ditech has negligently misrepresented that it did not misapply any payments

and did not violate the terms of my contract that directly relate to the application of

payments.

                                         280.

      I involuntarily relied upon Ditch's negligent misrepresentations by paying

PMI I did not owe, interest on a misrepresented principle balance I did not owe,

additional interest over the life of the loan I did not owe, and by paying an escrow

cushion amount of approximately two months of escrow payments that I wouldn't

have had to pay if escrow would have been waived.

                                         281.

      As a result of my reliance upon these negligent misrepresentations, I have

suffered financial harm, including the costs of this action and emotional distress.




                                    Page 70 of 78
    Case 1:17-cv-03370-AT-RDC Document 33-1 Filed 10/03/18 Page 71 of 78




                 COUNT EIGHT — DITECH AND FANNIE MAE

                     FRAUDULENT MISREPRESENTATION

                                         282.

       Plaintiff re-alleges and avers all prior paragraphs pertaining to this cause of

action as if set out here in full.

                                         283.

       Fannie Mae as agent to Ditech can be held vicariously liable for Ditech's

fraudulent misrepresentations in its negligent supervision of its independent

contractors under local law.

                                         284.

       Ditech has fraudulently and knowingly misrepresented that it did not violate

the HPA and attempted to conceal this from me.

                                         285.

       Ditech has fraudulently, willingly and knowingly omitted the exact date that

my loan did reach 78% LTV on numerous occasions.

                                         286.

       Ditech also has fraudulently, willingly and knowingly misrepresented that my

interest rate is not a step-rate or adjustable rate for purposes of determining the

automatic termination date at 78% under the IPA.



                                     Page 71 of 78
   Case 1:17-cv-03370-AT-RDC Document 33-1 Filed 10/03/18 Page 72 of 78




                                       287.

      Ditech has fraudulently, willingly and knowingly misrepresented that I only

tried to cancel my PMI to avoid admitting it violated the HPA.

                                       288.

      Ditech has fraudulently, willingly and knowingly misrepresented and omitted

PMI disbursements from my account in 2016.

                                       289.

      Ditech has fraudulently, willingly and knowingly misrepresented that it did

not violate provisions of RESPA, in an effort to avoid answering direct questions

regarding my loan.

                                       290.

      Ditech has fraudulently, willingly and knowingly misrepresented that it did

comply with Fannie Mae's Servicing Guides, when it did not and attempted to

conceal this from me.

                                       291.

      Ditech has fraudulently, willingly and knowingly misrepresented that it could

not cancel my escrow account due the HAMP modification and attempted to conceal

this from me.




                                  Page 72 of 78
   Case 1:17-cv-03370-AT-RDC Document 33-1 Filed 10/03/18 Page 73 of 78




                                         292.

      Ditech has fraudulently, willingly and knowingly misrepresented that it did

not misapply any payments and did not violate the terms of my contract that directly

relate to the application of payments.

                                         293.

      The intention of Ditech's negligent and fraudulent misrepresentations and

omissions was to induce me to act or refrain from acting, notwithstanding the

commencement of this very action.

                                         294.

      I was forced to rely upon Ditch's negligent and fraudulent misrepresentations

by paying PMI I did not owe, interest on a misrepresented principle balance I did

not owe, additional interest over the life of the loan I did not owe, and to pay an

escrow cushion amount of approximately two months of escrow payments that I

didn't have to pay if escrow would have been waived.

                                         295.

      As a result of my reliance upon these negligent and fraudulent

misrepresentations and omissions, I have suffered financial harm, including the costs

of this action and emotional distress.




                                    Page 73 of 78
    Case 1:17-cv-03370-AT-RDC Document 33-1 Filed 10/03/18 Page 74 of 78




                  COUNT NINE — DITECH AND FANIIE MAE

                                     CONVERSION

                                         296.

       Plaintiff re-alleges and avers all prior paragraphs pertaining to this cause of

action as if set out here in full.

                                          297.

       Fannie Mae as agent to Ditech can be held vicariously liable for Ditech's

conversion and for its negligent supervision of its independent contractors under

local law.

                                          298.

       Ditech has committed the tort of conversion by taking and converting my

unearned premiums for itself and not returning those funds despite multiple

demands.

                                          299.

       Ditech has committed the tort of conversion by taking and converting my

principle curtailment payments for itself and not returning those funds despite

multiple inquiries.

                                          300.

       Ditech's conversion of my monies has caused me financial harm, including


                                      Page 74 of 78
   Case 1:17-cv-03370-AT-RDC Document 33-1 Filed 10/03/18 Page 75 of 78




the costs of this action and emotional distress.

                  COUNT TEN — DITECH AND FANNIE MAE

         NEGLIEGENT INFLICTION OF EMOTIONAL DISTRESS

                                         301.

       Plaintiff re-alleges and avers all prior paragraphs pertaining to this cause of

action as if set out here in full.

                                         302.

       Fannie Mae as agent to Ditech can be held vicariously liable for Ditech's

negligent infliction of emotional distress and for its negligent supervision of its

independent contractors under local law

                                         303.

       Ditech's negligent and repeated violations of federal and local laws have

caused me to experience pain in my jaws from clenching my teeth, heart palpations

and stomach pains arising from emotional distress.

                COUNT ELEVEN — DITECH AND FANNIE MAE

         INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS

                                         304.

       Plaintiff re-alleges and avers all prior paragraphs pertaining to this cause of

action as if set out here in full.



                                     Page 75 of 78
   Case 1:17-cv-03370-AT-RDC Document 33-1 Filed 10/03/18 Page 76 of 78




                                            305.

      Fannie Mae as agent to Ditech can be held vicariously liable for Ditech's

intentional infliction of emotional distress and for its negligent supervision of its

independent contractors under local law

                                            306.

      Ditech has committed the tort of intentional infliction of emotional distress

under causing me to experience severe anxiety, worry, frustration, agitation and

insomnia, which has over all affected my quality of life.

                                            307.

      Ditech's actions in its intentional, willful and stubbornly litigious refusal to

admit or correct bona fide errors on my account over the course of three years and

its constant, repetitive denial of access to information and documents directly related

to the servicing of my loan along with its denial that it has ever violated the HPA,

RESPA, my contract, or any federal statute, and converted my earned premiums and

principle payments after it had been shown to them that it has is atrocious and utterly

intolerable in today's civilized society.

                                            308.

      Ditech's outrageous and extreme conduct has caused me severe emotional

distress which no human being should be made to tolerate.


                                    Page 76 of 78
   Case 1:17-cv-03370-AT-RDC Document 33-1 Filed 10/03/18 Page 77 of 78




                COUNT TWELVE — DITECH AND FANIIE MAE

                                PUNTIVE DAMAGES

                                            309.

       Plaintiff re-alleges and avers all prior paragraphs pertaining to this cause of

action as if set out here in full.

                                            310.

       Ditech is liable under 0.C.G.A. § 51-12-5.1 for punitive damages for its

willful, malicious, wanton and reckless conduct and for its specific intent to cause

me harm.

       WHEREFORE, I pray that I recover the following:

       1.)    Actual damages;

       2.)    Emotional damages;

       3.)    General damages;

       4.)    Treble damages;

       5.)    Punitive damages

       6.)    Expenses of this litigation

       7.)    Any such other damages as are deemed appropriate by this honorable

              court.

      Respectfully submitted, this 3rd of October, 2018.



                                     Page 77 of 78
Case 1:17-cv-03370-AT-RDC Document 33-1 Filed 10/03/18 Page 78 of 78




                                   Traci St. Claire




                                   By: Traci St. Claire
                                   8390 Emerald Pointe Lane
                                   Gainesville, GA 30506
                                   (404) 606-3021
                                   tracistclaire@gmail.com




                          Page 78 of 78
